Exhibit 10.2

THE AMENDED AND RESTATED
1999 LONG TERM INCENTIVE PLAN

The Alamosa Holdings, Inc. 1999 Long-Term Incentive Plan was adopted by the
Board of Directors of Alamosa PCS Holdings, Inc., a Delaware corporation,
effective as of November 12, 1999, and was approved by the Alamosa PCS Holding's
stockholders on February 1, 2000. On February 14, 2001, the Plan and all
obligations thereunder were assumed by Alamosa Holdings, Inc. The Plan has been
further amended from time to time and this document incorporates all amendments
hereto as of April 4, 2005.

ARTICLE 1
PURPOSE

The purpose of the Plan is to attract and retain the services of key management
employees, Outside Directors and consultants of the Company and its Subsidiaries
and to provide such persons with a proprietary interest in the Company through
the granting of incentive stock options, non-qualified stock options, stock
appreciation rights, or restricted stock, whether granted singly, or in
combination, or in tandem, that will

(a) increase the interest of such persons in the Company's welfare;

(b) furnish an incentive to such persons to continue their services for the
Company; and

(c) provide a means through which the Company may attract able persons as
employees, Outside Directors and consultants.

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the "1934 Act"). To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee.

ARTICLE 2
DEFINITIONS

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

2.1 "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934.

2.2 "Award" means the grant of any Incentive Stock Option, Non-qualified Stock
Option, Restricted Stock or SAR whether granted singly, in combination or in
tandem (each individually referred to herein as an "Incentive").

2.3 "Award Agreement" means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

2.4 "Award Period" means the period during which one or more Incentives granted
under an Award may be exercised.

2.5 "Beneficial Owner" shall have the meaning set forth in Rule 13d 3 under the
Securities Exchange Act of 1934, as amended.

2.6 "Board" means the board of directors of the Company.

2.7 "Change of Control" shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the


--------------------------------------------------------------------------------


Company or its Affiliates) representing 25% or more of the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation (1) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (2) after which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 25% or more of the combined voting power of the
Company's then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company 's assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

2.8 "Code" means the Internal Revenue Code of 1986, as amended.

2.9 "Committee" means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.

2.10 "Common Stock" means the common stock, par value $0.01 per share, which the
Company is currently authorized to issue or may in the future be authorized to
issue.

2.11 "Company" means Alamosa Holdings, Inc., a Delaware corporation, and any
successor entity.

2.12 "Date of Grant" means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the 1934 Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.

2.13 "Employee" means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.


--------------------------------------------------------------------------------


2.14 "Fair Market Value" means, as of a particular date, (a) if the shares of
Common Stock are listed on a national securities exchange, the closing sales
price per share of Common Stock on the consolidated transaction reporting system
for the principal securities exchange for the Common Stock on that date, or, if
there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported, (b) if the shares of Common
Stock are not so listed but are quoted on the Nasdaq National Market System, the
closing sales price per share of Common Stock on the Nasdaq National Market
System on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, (c)
if the Common Stock is not so listed or quoted, the mean between the closing bid
and asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by Nasdaq, or, if not reported by Nasdaq, by the National Quotation
Bureau, Inc., or (d) if none of the above is applicable, such amount as may be
determined by the Committee (acting on the advice of an Independent Third Party,
should the Committee elect in its sole discretion to utilize an Independent
Third Party for this purpose), in good faith, to be the fair market value per
share of Common Stock.

2.15 "Independent Third Party" means an individual or entity independent of the
Company having experience in providing investment banking or similar appraisal
or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.

2.16 "Incentive Stock Option" or "ISO" means an incentive stock option within
the meaning of Section 422 of the Code, granted pursuant to this Plan.

2.17 "Non-qualified Stock Option" or "NQSO" means a non-qualified stock option,
granted pursuant to this Plan.

2.18 "Option Price" means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.

2.19 "Outside Director" means a director of the Company who is not an Employee.

2.20 "Participant" shall mean an Employee or Outside Director of, or a
consultant to, the Company or a Subsidiary to whom an Award is granted under
this Plan.

2.21 "Performance Goals" means any one or combination of the following:

(i) Earnings before or after interest, taxes, depreciation, amortization, or
extraordinary or special items;

(ii) Earnings or book value per share (basic or diluted);

(iii) Earnings from continuing operations;

(iv) Economic Value Added;

(v) Net subscriber additions or gross additions per covered population;

(vi) Annual revenue per user;

(vii) Cash cost per user;

(viii) Churn;

(ix) Net adds;

(x) Number of subscribers;

(xi) Revenue or net sales;

(xii) Pre-tax income or after-tax income;

(xiii) Net income or net income excluding amortization or impairment of
intangible assets, or goodwill;

(xiv) Return on assets (gross or net), return on investment, return on capital,
return on sales, or return on equity;


--------------------------------------------------------------------------------


(xv) Cash flow, pre-financing cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital;

(xvi) Gross margin, operating margin or profit margin;

(xvii) Operating expenses;

(xviii) Stock price or total stockholder return;

(xix) Cost targets, reductions and savings, productivity and efficiencies;

(xx) Completion or implementation of critical processes; or

(xxi) Strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration or market share, geographic business
expansion, customer satisfaction, information technologies and goals relating to
divestitures, joint ventures and similar transactions.

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criterion or the attainment of an increase or
decrease (expressed as absolute numbers or a percentage) in the particular
criterion, and may be applied to one or more of the Company or a Subsidiary of
the Company, or a division or strategic business unit of the Company, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be evaluated in accordance with generally
accepted accounting principles, where applicable, and shall be subject to
certification by the Committee. The Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary of the Company or
the financial statements of the Company or any Subsidiary of the Company, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.

2.22 "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

2.23 "Plan" means this Alamosa PCS Holdings, Inc. 1999 Long-Term Incentive Plan,
as amended and restated from time to time.

2.24 "Reporting Participant" means a Participant who is subject to the reporting
requirements of Section 16 of the 1934 Act.

2.25 "Restricted Stock" means shares of Common Stock issued or transferred to a
Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.

2.26 "Retirement" means any Termination of Service solely due to retirement upon
attainment of age sixty-five (65), or permitted early retirement as determined
by the Committee.

2.27 "SAR" or "stock appreciation right" means the right to receive a payment,
in cash and/or Common Stock, equal to the excess of the Fair Market Value of a
specified number of shares of Common Stock on the date the SAR is exercised over
the SAR Price for such shares.

2.28 "SAR Price" means the exercise price of each share of Common Stock covered
by a SAR, determined on the Date of Grant of the SAR.

2.29 "Stock Option" means a Non-qualified Stock Option or an Incentive Stock
Option.

2.30 "Subsidiary" means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock


--------------------------------------------------------------------------------


possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain, (ii) any limited partnership, if
the Company or any corporation described in item (i) above owns a majority of
the general partnership interest and a majority of the limited partnership
interests entitled to vote on the removal and replacement of the general
partner, and (iii) any partnership or limited liability company, if the partners
or members thereof are composed only of the Company, any corporation listed in
item (i) above or any limited partnership listed in item (ii) above.
"Subsidiaries" means more than one of any such corporations, limited
partnerships, partnerships or limited liability companies.

2.31 "Termination of Service" occurs when: a Participant who is an Employee of
the Company or any Subsidiary shall cease to serve as an Employee of the Company
and its Subsidiaries, for any reason; or, a Participant who is an Outside
Director of the Company shall cease to serve as a director of the Company for
any reason.

2.32 "Total and Permanent Disability" means a Participant is qualified for
long-term disability benefits under the Company's disability plan or insurance
policy; or, if no such plan or policy is then in existence, that the
Participant, because of ill health, physical or mental disability or any other
reason beyond his or her control, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee; provided that, with respect to any Incentive Stock
Option, Total and Permanent Disability shall have the meaning given it under the
rules governing Incentive Stock Options under the Code.

ARTICLE 3
ADMINISTRATION

The Plan shall be administered by a committee appointed by the Board (the
"Committee"). The Committee shall consist of not fewer than three persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board.

Membership on the Committee shall be limited to those members of the Board who
are "outside directors" under Section 162(m) of the Code. The Committee shall
select one of its members to act as its Chairman. A majority of the Committee
shall constitute a quorum, and the act of a majority of the members of the
Committee present at a meeting at which a quorum is present shall be the act of
the Committee.

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement the Award Period, the Date of Grant, and such other terms, provisions,
limitations, and performance requirements, as are approved by the Committee, but
not inconsistent with the Plan. The Committee shall determine whether an Award
shall include one type of Incentive, two or more Incentives granted in
combination, or two or more Incentives granted in tandem (that is, a joint grant
where exercise of one Incentive results in cancellation of all or a portion of
the other Incentive).

The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and (iii) make such other determinations and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company's securities are listed or quoted, or any other
applicable law, rule or restriction (collectively, "applicable law"), to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.


--------------------------------------------------------------------------------


ARTICLE 4
ELIGIBILITY

Any Employee (including an Employee who is also a director or an officer),
Outside Director, or consultant of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees shall be eligible to receive Incentive Stock Options. The
Committee, upon its own action, may grant, but shall not be required to grant,
an Award to any Employee, Outside Director, or consultant of the Company or any
Subsidiary. Awards may be granted by the Committee at any time and from time to
time to new Participants, or to then Participants, or to a greater or lesser
number of Participants, and may include or exclude previous Participants, as the
Committee shall determine. Except as required by this Plan, Awards granted at
different times need not contain similar provisions. The Committee's
determinations under the Plan (including without limitation determinations of
which Employees, Outside Directors, or consultants, if any, are to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same) need not be uniform and may be
made by it selectively among Participants who receive, or are eligible to
receive, Awards under the Plan.

ARTICLE 5
SHARES SUBJECT TO PLAN

Subject to adjustment as provided in Articles 13 and 14, the maximum number of
shares of Common Stock that may be delivered pursuant to Awards granted under
the Plan is thirteen million (13,000,000) shares as increased on each December
31 from and including December 31, 2001 by a number of shares equal to 800,000
shares or such lesser amount determined by the Committee. Shares of Common Stock
previously subject to Awards which are forfeited, terminated, settled in cash in
lieu of Common Stock, or exchanged for Awards that do not involve Common Stock,
or expired unexercised and any shares of Common Stock surrendered to the Company
in payment of the exercise price of Stock Options issued under the Plan shall
again be available for awards under the Plan.

Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.

ARTICLE 6
GRANT OF AWARDS

6.1 In General.    The grant of an Award shall be authorized by the Committee
and shall be evidenced by an Award Agreement setting forth the Award or Awards
being granted, the total number of shares of Common Stock subject to the
Award(s), the Option Price (if applicable), the Award Period, the Date of Grant,
and such other terms, provisions, limitations and performance criteria (which
may or may not include Performance Goals) as are approved by the Committee in
its sole discretion, but not inconsistent with the Plan. The Company shall
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted
within ten (10) years of the date of adoption of this Plan. The grant of an
Award to a Participant shall not be deemed either to entitle the Participant to,
or to disqualify the Participant from, receipt of any other Award under the
Plan.

If the Committee establishes a purchase price for an Award, the Participant must
accept such Award within a period of thirty (30) days (or such shorter period as
the Committee may specify) after the Date of Grant by executing the applicable
Award Agreement and paying such purchase price.

To the extent that the Committee determines that one or more Performance Goals
shall apply to the vesting, exercisability and/or payment of an Award issued to
a Participant who is an executive officer of the Company, such vesting,
exercisability and/or payment shall be subject to the Committee's certification
of the extent to which the applicable Performance Goal(s) have been achieved.


--------------------------------------------------------------------------------


6.2 Maximum ISO Grants.    The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan which is designated as an Incentive Stock Option exceeds this limit or
otherwise fails to qualify as an Incentive Stock Option, such Stock Option (or
any such portion thereof) shall be a Non-qualified Stock Option.

6.3 Maximum Individual Grants.    No Participant may receive during any fiscal
year of the Company Awards covering an aggregate of more than two million
(2,000,000) shares of Common Stock.

6.4 Restricted Stock.    If Restricted Stock is granted to a Participant under
an Award, the Committee shall set forth in the related Award Agreement: (i) the
number of shares of Common Stock awarded, (ii) the price, if any, to be paid by
the Participant for such Restricted Stock, (iii) the time or times within which
such Award may be subject to forfeiture, (iv) specified Performance Goals
relating to the performance of the Company, a Subsidiary, any division thereof
or any group of Employees of the Company, or any other criteria that the
Committee determines must be met in order to remove any restrictions (including
but not limited to vesting restrictions) on such Award, and (v) all other terms,
limitations, restrictions, and conditions of the Restricted Stock, which shall
be consistent with this Plan. The provisions of Restricted Stock need not be the
same with respect to each Participant.

(a) Legend on Shares.    Each Participant who is awarded Restricted Stock shall
be issued a stock certificate or certificates in respect of such shares of
Common Stock. Such certificate(s) shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, substantially
as provided in Section 17.9 of the Plan.

The Committee may require that the stock certificates evidencing shares of
Restricted Stock be held in custody by the Company until the restrictions
thereon shall have lapsed, and that the Participant deliver to the Committee a
stock power or stock powers, endorsed in blank, relating to the shares of
Restricted Stock.

(b) Restrictions and Conditions.    Shares of Restricted Stock shall be subject
to the following restrictions and conditions:

(i) Subject to the other provisions of this Plan and the terms of the particular
Award Agreements, during such period as may be determined by the Committee
commencing on the Date of Grant (the "Restriction Period"), the Participant
shall not be permitted to sell, transfer, pledge or assign shares of Restricted
Stock. Except for these limitations, the Committee may in its sole discretion,
remove any or all of the restrictions on such Restricted Stock whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Award, such action is appropriate.

(ii) Except as provided in sub-paragraph (i) above, the Participant shall have,
with respect to his or her Restricted Stock, all of the rights of a stockholder
of the Company, including the right to vote the shares, and the right to receive
any dividends thereon. Certificates for shares of Common Stock free of
restriction under this Plan shall be delivered to the Participant promptly
after, and only after, the Restriction Period shall expire without forfeiture in
respect of such shares of Common Stock. Certificates for the shares of Common
Stock forfeited under the provisions of the Plan and the applicable Award
Agreement shall be promptly returned to the Company by the forfeiting
Participant. Each Award Agreement shall require that (x) each Participant, by
his or her acceptance of Restricted Stock, shall irrevocably grant to the
Company a power of attorney to transfer any shares so forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer, and (y) such provisions regarding returns and
transfers of stock certificates with respect to forfeited shares of Common Stock
shall be specifically performable by the Company in a court of equity or law.

(iii) The Restriction Period of Restricted Stock shall commence on the Date of
Grant and, subject to Article 14 of the Plan, unless otherwise determined by the
Committee, shall expire upon satisfaction of the conditions (which may include
the satisfaction of Performance Goals) set forth in the Award Agreement.


--------------------------------------------------------------------------------


(iv) Subject to the provisions of the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Company shall, as soon as practicable after the
event causing forfeiture (but in any event within five (5) business days), pay
to the Participant, in cash, an amount equal to the total consideration paid by
the Participant for such forfeited shares. Upon any forfeiture, all rights of a
Participant with respect to the forfeited shares of the Restricted Stock shall
cease and terminate, without any further obligation on the part of the Company.

6.5 SAR.    A SAR shall entitle the Participant at his election to surrender to
the Company the SAR, or portion thereof, as the Participant shall choose, and to
receive from the Company in exchange therefor cash in an amount equal to the
excess (if any) of the Fair Market Value (as of the date of the exercise of the
SAR) per share over the SAR Price per share specified in such SAR, multiplied by
the total number of shares of the SAR being surrendered. In the discretion of
the Committee, the Company may satisfy its obligation upon exercise of a SAR by
the distribution of that number of shares of Common Stock having an aggregate
Fair Market Value (as of the date of the exercise of the SAR) equal to the
amount of cash otherwise payable to the Participant, with a cash settlement to
be made for any fractional share interests, or the Company may settle such
obligation in part with shares of Common Stock and in part with cash.

6.6 Tandem Awards.    The Committee may grant two or more Incentives in one
Award in the form of a "tandem award," so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.

ARTICLE 7
OPTION PRICE; SAR PRICE

The Option Price for any share of Common Stock which may be purchased under a
Non-qualified Stock Option and the SAR Price for any share of Common Stock
subject to a SAR may not be less than the Fair Market Value of the share on the
Date of Grant. The Option Price for any share of Common Stock which may be
purchased under an Incentive Stock Option must be at least equal to the Fair
Market Value of the share on the Date of Grant; if an Incentive Stock Option is
granted to an Employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary), the Option Price shall be at least 110% of the Fair Market Value
of the Common Stock on the Date of Grant.

ARTICLE 8
AWARD PERIOD; VESTING

8.1 Award Period.    Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service in
accordance with this Article 8 and Article 9. No Incentive granted under the
Plan may be exercised at any time after the end of its Award Period. No portion
of any Incentive may be exercised after the expiration of ten (10) years from
its Date of Grant. However, if an Employee owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than ten percent
(10%) of the combined voting power of all classes of stock of the Company (or
any parent or Subsidiary) and an Incentive Stock Option is granted to such
Employee, the term of such Incentive Stock Option (to the extent required by the
Code at the time of grant) shall be no more than five (5) years from the Date of
Grant.

8.2 Vesting.    The Committee, in its sole discretion, may determine that an
Award will be immediately vested and/or exercisable, in whole or in part, or
that the vesting, exercisability and/or


--------------------------------------------------------------------------------


payment of all or any portion of an Award may be subject to the occurrence of
one or more specified events, subject in any case to the terms of the Plan. If
the Committee imposes conditions upon the vesting, exercise or payment of an
Award, the Committee may in its sole discretion accelerate the date on which all
or any portion of the Award may vest or become exercisable or payable.

ARTICLE 9
TERMINATION OF SERVICE

In the event of Termination of Service of a Participant, an Incentive may only
be exercised as determined by the Committee and provided in the Award Agreement.

ARTICLE 10
EXERCISE OF INCENTIVE

10.1 In General.    A vested Incentive may be exercised during its Award Period,
subject to limitations and restrictions set forth in the Award Agreement and in
Article 9. A vested Incentive may be exercised at such times and in such amounts
as provided in this Plan and the applicable Award Agreement, subject to the
terms, conditions, and restrictions of the Plan.

In no event may an Incentive be exercised or shares of Common Stock be issued
pursuant to an Award if a necessary listing or quotation of the shares of Common
Stock on a stock exchange or inter-dealer quotation system or any registration
under state or federal securities laws required under the circumstances has not
been accomplished. No Incentive may be exercised for a fractional share of
Common Stock. The granting of an Incentive shall impose no obligation upon the
Participant to exercise that Incentive.

(a) Stock Options.    Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the "Exercise Date") which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, (c) by delivery (including by FAX) to the Company or
its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions from the Participant to a broker or dealer,
reasonably acceptable to the Company, to sell certain of the shares of Common
Stock purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so submitted.

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant's Stock
Option in the event of his death) at its principal business office promptly
after the Exercise Date; provided that if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code.
The obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Common Stock upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary as a condition of, or in
connection with, the Stock Option or the issuance or


--------------------------------------------------------------------------------


purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

If the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, the Participant's right to purchase
such Common Stock may be terminated by the Company.

(b) SARs.    Subject to the conditions of this Section 10.1(b) and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the "Exercise
Date") which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Participant shall receive from the Company in exchange therefor cash in an
amount equal to the excess (if any) of the Fair Market Value (as of the date of
the exercise of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered. In the discretion of the Committee, the Company
may satisfy its obligation upon exercise of a SAR by the distribution of that
number of shares of Common Stock having an aggregate Fair Market Value (as of
the date of the exercise of the SAR) equal to the amount of cash otherwise
payable to the Participant, with a cash settlement to be made for any fractional
share interests, or the Company may settle such obligation in part with shares
of Common Stock and in part with cash.

10.2 Disqualifying Disposition of ISO.    If shares of Common Stock acquired
upon exercise of an Incentive Stock Option are disposed of by a Participant
prior to the expiration of either two (2) years from the Date of Grant of such
Stock Option or one (1) year from the transfer of shares of Common Stock to the
Participant pursuant to the exercise of such Stock Option, or in any other
disqualifying disposition within the meaning of Section 422 of the Code, such
Participant shall notify the Company in writing of the date and terms of such
disposition. A disqualifying disposition by a Participant shall not affect the
status of any other Stock Option granted under the Plan as an Incentive Stock
Option within the meaning of Section 422 of the Code.

ARTICLE 11
AMENDMENT OR DISCONTINUANCE

Subject to the limitations set forth in this Article 11, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment which requires stockholder approval in order for the
Plan and Incentives awarded under the Plan to continue to comply with Sections
162(m), 421, and 422 of the Code, including any successors to such Sections,
shall be effective unless such amendment shall be approved by the requisite vote
of the stockholders of the Company entitled to vote thereon. Any such amendment
shall, to the extent deemed necessary or advisable by the committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any stock option agreement.
In the event of any such amendment to the Plan, the holder of any Incentive
outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating thereto.
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 11 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Incentive theretofore granted under the Plan without the
consent of the affected Participant.

ARTICLE 12
TERM

The Plan shall be effective from the date that this Plan is approved by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on November 11, 2009, but Incentives granted before that date will continue to
be effective in accordance with their terms and conditions.


--------------------------------------------------------------------------------


ARTICLE 13
CAPITAL ADJUSTMENTS

If at any time while the Plan is in effect, or Incentives are outstanding, there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock resulting from (1) the declaration or payment of a stock
dividend, (2) any recapitalization resulting in a stock split-up, combination,
or exchange of shares of Common Stock, or (3) other increase or decrease in such
shares of Common Stock effected without receipt of consideration by the Company,
then and in such event:

(i) An appropriate adjustment shall be made in the maximum number of shares of
Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to a Participant to the end
that the same proportion of the Company's issued and outstanding shares of
Common Stock shall continue to be subject to being so awarded.

(ii) Appropriate adjustments shall be made in the number of shares of Common
Stock and the Option Price thereof then subject to purchase pursuant to each
such Stock Option previously granted and unexercised, to the end that the same
proportion of the Company's issued and outstanding shares of Common Stock in
each such instance shall remain subject to purchase at the same aggregate Option
Price.

(iii) Appropriate adjustments shall be made in the number of SARs and the SAR
Price thereof then subject to exercise pursuant to each such SAR previously
granted and unexercised, to the end that the same proportion of the Company's
issued and outstanding shares of Common Stock in each instance shall remain
subject to exercise at the same aggregate SAR Price.

(iv) Appropriate adjustments shall be made in the number of outstanding shares
of Restricted Stock with respect to which restrictions have not yet lapsed prior
to any such change. Except as otherwise expressly provided herein, the issuance
by the Company of shares of its capital stock of any class, or securities
convertible into shares of capital stock of any class, either in connection with
direct sale or upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to (i) the number of or Option Price of
shares of Common Stock then subject to outstanding Stock Options granted under
the Plan, (ii) the number of or SAR Price or SARs then subject to outstanding
SARs granted under the Plan, or (iii) the number of outstanding shares of
Restricted Stock.

(v) If the Committee determines that an adjustment is necessary or desirable to
carry out the purposes of the Plan, the Committee may make adjustments to the
Performance Goals applicable to any Award.

Upon the occurrence of each event requiring an adjustment with respect to any
Incentive, the Company shall mail to each affected Participant its computation
of such adjustment which shall be conclusive and shall be binding upon each such
Participant.

ARTICLE 14
RECAPITALIZATION, MERGER AND CONSOLIDATION; CHANGE IN CONTROL

(a) The existence of this Plan and Incentives granted hereunder shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure and its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b) Subject to any required action by the stockholders, if the Company shall be
the surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.


--------------------------------------------------------------------------------


(c) In the event of any merger, consolidation or share exchange pursuant to
which the Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the unexercised portions
of such outstanding Incentives, that number of shares of each class of stock or
other securities or that amount of cash, property, or assets of the surviving,
resulting or consolidated company which were distributed or distributable to the
stockholders of the Company in respect to each share of Common Stock held by
them, such outstanding Incentives to be thereafter exercisable for such stock,
securities, cash, or property in accordance with their terms. Notwithstanding
the foregoing, however, all such Incentives may be canceled by the Company as of
the effective date of any such reorganization, merger, consolidation, share
exchange or any dissolution or liquidation of the Company by giving notice to
each holder thereof or his personal representative of its intention to do so and
by permitting the purchase during the thirty (30) day period next preceding such
effective date of all of the shares of Common Stock subject to such outstanding
Incentives.

(d) In the event of a Change of Control, then, notwithstanding any other
provision in this Plan to the contrary, all unmatured installments of Incentives
outstanding shall thereupon automatically be accelerated and exercisable in full
and all Restriction Periods applicable to Awards of Restricted Stock shall
automatically expire. The determination of the Committee that any of the
foregoing conditions has been met shall be binding and conclusive on all
parties.

ARTICLE 15
LIQUIDATION OR DISSOLUTION

In case the Company shall, at any time while any Incentive under this Plan shall
be in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then each
Participant shall be thereafter entitled to receive, in lieu of each share of
Common Stock of the Company which such Participant would have been entitled to
receive under the Incentive, the same kind and amount of any securities or
assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each share of Common
Stock of the Company. If the Company shall, at any time prior to the expiration
of any Incentive, make any partial distribution of its assets, in the nature of
a partial liquidation, whether payable in cash or in kind (but excluding the
distribution of a cash dividend payable out of earned surplus and designated as
such) then in such event the Option Prices or SAR Prices then in effect with
respect to each Stock Option or SAR shall be reduced, on the payment date of
such distribution, in proportion to the percentage reduction in the tangible
book value of the shares of the Company's Common Stock (determined in accordance
with generally accepted accounting principles) resulting by reason of such
distribution.

ARTICLE 16
INCENTIVES IN SUBSTITUTION FOR INCENTIVES GRANTED BY OTHER ENTITIES

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees or directors of a corporation,
partnership, or limited liability company who become or are about to become
management Employees or Outside Directors of the Company or any Subsidiary as a
result of a merger or consolidation of the employing corporation with the
Company, the acquisition by the Company of equity of the employing entity, or
any other similar transaction pursuant to which the Company becomes the
successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Board at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.

ARTICLE 17
MISCELLANEOUS PROVISIONS

17.1 Investment Intent.    The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.


--------------------------------------------------------------------------------


17.2 No Right to Continued Employment.    Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.

17.3 Indemnification of Board and Committee.    No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation.

17.4 Effect of the Plan.    Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

17.5 Compliance with Other Laws and Regulations.    Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the 1934 Act and Section 162(m) of the Code); and, as a condition of any sale or
issuance of shares of Common Stock under an Incentive, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant and exercise of Incentives hereunder, and the obligation of the Company to
sell and deliver shares of Common Stock, shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.

17.6 The Company shall have the right to deduct from all amounts hereunder paid
in cash or other form, any Federal, state, or local taxes required by law to be
withheld with respect to such payments. The Participant receiving shares of
Common Stock issued under the Plan shall be required to pay the Company the
amount of any taxes which the Company is required to withhold with respect to
such shares of Common Stock. Such payments shall be required to be made prior to
the delivery of any certificate representing such shares of Common Stock. Such
payment may be made in cash, by check, through the delivery of shares of Common
Stock owned by the Participant (but not acquired from the Company within six (6)
months prior to such payment, unless otherwise determined by the Committee), by
the Participant electing to have the Company withhold a number of shares from
the Award (such shares shall have an aggregate Fair Market Value equal to or
less than the minimum statutorily required withholding), or any combination
thereof. Notwithstanding the foregoing, in the event of an assignment of a
Non-qualified Stock Option or SAR pursuant to Section 17.7, the Participant who
assigns the Non-qualified Stock Option or SAR shall remain subject to
withholding taxes upon exercise of the Non-qualified Stock Option or SAR by the
transferee to the extent required by the Code or the rules and regulations
promulgated thereunder.

17.7 Assignability.    Incentive Stock Options may not be transferred or
assigned other than by will or the laws of descent and distribution and may be
exercised during the lifetime of the Participant only by the Participant or the
Participant's legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a beneficiary will not constitute a transfer of the Stock Option.
The Committee may waive or modify any limitation contained in the preceding
sentences of this Section 17.7 that is not required for compliance with Section
422 of the Code.

The Committee may, in its discretion, authorize all or a portion of a
Non-qualified Stock Option or SAR to be granted to a Participant to be on terms
which permit transfer by such Participant to (i) the spouse, children or
grandchildren of the Participant ("Immediate Family Members"), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which such Immediate Family Members are the only partners, (iv)
an entity exempt from federal income tax pursuant to Section 501(c)(3) of the
Code or any successor provision, or (v) a split interest trust or pooled income
fund


--------------------------------------------------------------------------------


described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Non-qualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Non-qualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution. In addition, the Committee may,
in its discretion, authorize all or a portion of a Non-qualified Stock Option or
SAR to be granted to an Outside Director to be on terms which permit transfer by
such Outside Director of a portion or all of such an Award to his or her
employer, provided that (x) the Award Agreement pursuant to which such
Nonqualified Stock Option or SAR is granted must be approved by the Committee
and must expressly provide for transferability in a manner consistent with this
Section, and (y) unless specifically authorized in the Award Agreement,
subsequent transfers of transferred Non-qualified Stock Options or SARs shall be
prohibited except those by will or the laws of descent and distribution.

Following any transfer, any such Non-qualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 10, 11,
13, 15 and 17 hereof the term "Participant" shall be deemed to include the
transferee. The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Non-qualified
Stock Options and SARs shall be exercisable by the transferee only to the extent
and for the periods specified in the Award Agreement. The Committee and the
Company shall have no obligation to inform any transferee of a Non-qualified
Stock Option or SAR of any expiration, termination, lapse or acceleration of
such Option. The Company shall have no obligation to register with any federal
or state securities commission or agency any Common Stock issuable or issued
under a Non-qualified Stock Option or SAR that has been transferred by a
Participant under this Section 17.7.

17.8 Use of Proceeds.    Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.

17.9 Legend.    Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

On the face of the certificate:

"Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate."

On the reverse:

"The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Alamosa Holdings, Inc. 1999
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Lubbock, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan."

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

"Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company."

A copy of this Plan shall be kept on file in the principal office of the Company
in Lubbock, Texas.


--------------------------------------------------------------------------------
